



COURT OF APPEAL FOR ONTARIO

CITATION:

Van Delst v.
    Hronowsky, 2020 ONCA 402

DATE: 20200619

DOCKET: C66973

Rouleau, Hourigan and Roberts JJ.A.

BETWEEN

Lynda Mary Van Delst (Hronowsky)

Respondent

and

Thomas John Hronowsky

Appellant

Thomas John Hronowsky, acting
    in person

Katherine Shadbolt and David Migicovsky, for the
    respondent

Heard: in writing

On appeal from the order of Justice Tracy Engelking of
    the Superior Court of Justice, dated April 24, 2019, with reasons reported at 2019
    ONSC 2569, 23 R.F.L. (8th) 306.

COSTS ENDORSEMENT

[1]

On May 29, 2020, we released our reasons, granting the appeal in part.
    The parties have been unable to agree on the costs of the appeal and trial, and
    have filed written submissions.

[2]

There was divided success on the appeal, but the respondent was the more
    successful party, succeeding on all but one issue. Therefore, we order the
    appellant to pay to the respondent costs of the appeal on a partial indemnity
    basis that reflects the mixed result. We fix those costs in the all-inclusive
    amount of $15,000.

[3]

In our reasons, we referred the final calculation of the equalization
    payment to the trial judge to reflect our conclusions regarding the value of
    the respondents pension. We also refer the fixing of the trial costs to the
    trial judge after she has recalculated the equalization payment.

Paul Rouleau
    J.A.

C.W. Hourigan
    J.A.

L.B. Roberts
    J.A.


